DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/409,333.  Claims 1-14 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	Claim limitation “terrain mode” has been interpreted in accordance with Applicant’s disclosure, e.g. paragraph [0033], and a broadest reasonable interpretation analysis.

Claim Objections
Claim 9 is objected to because of the following informalities:  lines 1-2, “providing the optimal terrain mode information providing the optimal terrain mode information” should be changed in a manner similar to - -providing the optimal terrain mode information includes providing the optimal terrain mode information- -.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 3, “an in-vehicle module” should be changed to either - -the in-vehicle module- - (see Claim 1, line 9) or in a manner similar to - -a second in-vehicle module- -, - -another in-vehicle module- -, etc. (if the in-vehicle module of Claim 10 is different than the one recited in Claim 1).  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  line 1, “the in-vehicle module” should be amended to reflect any changes in Claim 10, line 3, “an in-vehicle module” (see objection to Claim 10 above).  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  line 1, “the in-vehicle module” should be amended to reflect any changes in Claim 10, line 3, “an in-vehicle module” (see objection to Claim 10 above).  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  line 2, “processor, cause” should be changed to - -processor, to cause- -.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a method of automatically controlling a driving state of a vehicle in a terrain mode optimized for a road surface traveled by the vehicle including inputting the road surface data into a pre-trained deep learning-based learning model configured to estimate a road friction coefficient corresponding to the road surface; determining, based on the estimated road friction coefficient, a terrain mode optimized for the road surface, and generating optimal terrain mode information; and controlling, based on the optimal terrain mode information, an in-vehicle module, in combination with the other method steps required by independent claim 1.
The prior art does not disclose nor render obvious an apparatus for automatically controlling a terrain mode of a vehicle including inputting the road surface data into a pre-trained deep learning-based learning model configured to estimate a road friction coefficient corresponding to the road surface; a terrain mode determining unit configured to determine, based on the estimated road friction coefficient, a terrain mode optimized for the road surface; and a terrain mode control unit configured to control, based on the determined terrain mode, an in-vehicle module, in combination with the other elements required by independent claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PAZHAYAMPALLIL et al. (US 2021/0261159 A1) discloses a method for vehicle object avoidance wherein a camera is utilized to learn an estimated road surface coefficient of friction (see paragraph [0036]).  However, the reference fails to disclose the above limitations that deal with determining a terrain mode optimized for the road surface based on a deep learning modeled estimated road friction coefficient.
JUNG (US 2021/0188227 A1) discloses a driver assistance apparatus wherein an automatic emergency braking timing is adjusted in accordance with a deep learning estimated friction coefficient based on camera image data (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with determining a terrain mode optimized for the road surface based on a deep learning modeled estimated road friction coefficient.
ASKELAND (US 2019/0251370 A1) discloses a road surface friction estimate system based on image data (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with determining a terrain mode optimized for the road surface based on a deep learning modeled estimated road friction coefficient.
FISCHER et al. (US 2015/0251659 A1) discloses a camera based road friction estimation system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with determining a terrain mode optimized for the road surface based on a deep learning modeled estimated road friction coefficient.
This application is in condition for allowance except for the following formal matters: 
Objections to claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655